UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7328



RUSSELL DEVON MEADOWS,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE, Director   of the Virginia Depart-
ment of Corrections;     WARDEN SAUNDERS; J.W.
MCQUAIG; D. VORGERT;     L.R. SPARKS; CHAPLAIN
TURNER; LARRY HUFFMAN,    Regional Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-543-R)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Devon Meadows, Appellant Pro Se.    Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.         We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Meadows v. Angelone, No. CA-97-543-R (W.D. Va.

Aug. 31, 1998).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2